Stephens, J.
¶48 (concurring/dissenting) — The benchmark for judging an ineffective assistance of counsel claim is whether counsel’s conduct so undermined the proper functioning of the adversarial process that the trial cannot be relied on as having produced a just result. Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). To prevail, the defendant must show that (1) counsel’s representation was deficient and (2) the defendant was prejudiced by counsel’s deficient performance. State v. Humphries, 181 Wn.2d 708, 720, 336 P.3d 1121 (2014). Because Leroy Jones cannot show prejudice from his trial counsel’s failure to call certain witnesses, I would affirm the lower court and uphold Jones’s conviction.7
¶49 A reviewing court need not address whether counsel’s performance was deficient if it can first say the defendant was not prejudiced. In re Pers. Restraint of Rice, *348118 Wn.2d 876, 889, 828 P.2d 1086 (1992) (citing Strickland, 466 U.S. at 697). Thus, I will assume without deciding that Jones’s counsel’s choice not to call certain witnesses demonstrated defective performance and focus this discussion on why I believe the majority misapplies Strickland’s prejudice standard.
¶50 The majority reverses Jones’s conviction based on its view of a reasonable probability that the defense strategy would have changed had counsel interviewed three witnesses before trial — Michael Hamilton, Lori Brown, and Sulva Ooveda.8 I am concerned that the majority’s test for determining prejudice expands the use of ineffective assistance claims to overturn convictions in Washington State. It is not enough to show that trial errors had some conceivable effect on the outcome of the proceeding, as not every error that could have influenced the outcome undermines the reliability of the result of the proceeding. Strickland, 466 U.S. at 693. Nearly every deficient act or omission would meet this low standard. Id. But, a material error that impairs the presentation of the defense does not justify a new trial unless it is sufficiently serious to call into question the validity of the proceeding. Id.
¶51 To understand why counsel’s failure to call additional witnesses does not justify a new trial here, it is important to review some key facts. Jones was convicted of second degree assault with a deadly weapon based on a fight he had with Taurian Alford and three other men in downtown Seattle on September 10, 2007. State v. Jones, noted at 157 Wn. App. 1052, 2010 WL 3490255, at *1, 2010 *349Wash. App. LEXIS 2017, at *1. When he was arrested, Jones waived his Miranda9 rights and stated to police:
They sold me some bullshit dope and I went fighting for my money. They jumped me when I was fighting with the young one. I bought $10.00 rock of bullshit. I was trying to stab him because three of these guys jumped me. I was defending myself.
State’s Ex. 8.
¶52 Based on the “I went fighting” statement and other conversations with Jones, defense counsel built his case on self-defense. Verbatim Report of Proceedings (VRP) (Aug. 21, 2014) at 56-57. Defense counsel stated that the critical issue for Jones’s defense was when the knife was produced, id. at 57; he argued that Jones did not pull out the knife until Alford’s friends joined in the fight and he had to defend himself against four men, VRP (Apr. 14, 2008) at 108. The State presented five witnesses who all testified that Jones was the aggressor but placed the knife in Jones’s hand at different times — some while Jones was chasing Alford, some after they began fighting. Jones, 2010 WL 3490255, at *1, 2010 Wash. App. LEXIS 2017, at *2. Defense counsel stated at the reference hearing that he interviewed “around eight eyewitnesses,” but could find only one who placed the knife in Jones’s hand after Alford’s friends joined the fight — Mark Forbes. VRP (Aug. 21, 2014) at 11. Forbes agreed that Jones was the initial aggressor but critically placed the knife in Jones’s hand after Alford’s three friends jumped in, “to protect himself.” VRP (Apr. 14, 2008) at 69-70. By the beginning of trial on April 3, 2008, defense counsel had also been alerted to another witness whose contact information had been in the 911 record and whose testimony may have been exculpatory — Ooveda. VRP (Apr. 3, 2008) at 5. Defense counsel attempted to contact her pretrial many times, but she never responded. VRP (Apr. 3, 2008) at 5; see also VRP (Aug. 21, 2014) at 26, 59. State witness Brown, who was not interviewed until midtrial and *350testified that she never saw the knife, stated she thought it was Alford who had chased Jones. VRP (Apr. 3, 2008) at 18-23. Recognizing he had failed to interview Brown before trial, defense counsel withdrew immediately after the guilty verdict due to concerns about the effectiveness of his representation.10
¶53 New defense counsel moved for a new trial based on ineffective assistance of counsel for failure to contact Brown and another witness, Hamilton, whose name and phone number were in the discovery file based on Hamilton’s 911 call. New defense counsel interviewed Hamilton, who stated that Jones had the knife in his hand before the three other men jumped into the fight. He further indicated he thought Jones was trying to defend himself after all the men began beating him. Also, contrary to some other witness testimony, Hamilton was emphatic that it was Alford who was the aggressor.
¶54 The trial court denied the defense motion for a new trial, concluding, inter alia, that the failure to call Hamilton and Brown did not constitute ineffective assistance of counsel. Clerk’s Papers (CP) at 890 (Conclusion of Law (A)(2)). The court held that Hamilton’s testimony would not have been exculpatory, and Brown in fact testified at trial, so failing to call these witnesses was not prejudicial. Id. On appeal, the Court of Appeals for Division One agreed that the failure to contact Hamilton and Brown did not constitute ineffective assistance of counsel. Jones, 2010 WL 3490255, at *3-4, 2010 Wash. App. LEXIS 2017, at *10. The court found that Brown’s testimony was “similar to that of the other eyewitnesses, and was not exculpatory.” 2010 WL 3490255, at *4, 2010 Wash. App. LEXIS 2017, at *10. Regarding Hamilton’s interview, the court noted that his testimony “would not likely have changed the outcome of the trial because it contradicted four other eyewitnesses.” *3512010 WL 3490255, at *4, 2010 Wash. App. LEXIS 2017, at *10. Further, the court found that Hamilton’s testimony— that he saw Jones display a knife when the fight started and before the other men joined the fight — was actually detrimental to the defense. 2010 WL 3490255, at *4, 2010 Wash. App. LEXIS 2017, at *10.
¶55 After granting review, this court ordered a RAP 9.11 evidentiary hearing on the ineffective assistance claim. See Remand CP at 33-40 (findings of fact). The trial judge conducted the hearing, at which the original defense counsel testified about Hamilton and Brown, as well as the witness defense counsel was unable to contact before trial— Ooveda. The court concluded that the failure to call Brown and Ooveda was deficient but did not prejudice Jones. Id. at 39. Specifically, the court found that whether there is a reasonable possibility the result of the trial would have been different hinged on whether Ooveda’s hypothetical testimony would have bolstered Forbes’s testimony and created a reasonable doubt as to Jones’s guilt. Id. at 35. The court was “not persuaded of this probability given the testimony of the other State’s witnesses who testified that the Defendant Jones first introduced the knife.” Id. (emphasis omitted). As to Hamilton, the court concluded that Hamilton was confused about when Jones wielded the knife and therefore would not have helped counsel’s self-defense theory. The court also noted that “Hamilton mixed up the parties, having the Defendant chased by the younger man, rather than as the majority of witnesses testified.” Id. at 36 (Finding of Fact (B)(2)). Thus, the failure to call him was not unreasonable. Id. at 37 (Finding of Fact (B)(4)).
¶56 The majority concludes that defense counsel’s failure to call all three witnesses resulted in representation that “failed to provide the meaningful adversarial role that the Sixth Amendment to the United States Constitution guarantees.” Majority at 331. I disagree. The majority’s analysis relies too much on conjecture. In State v. Crawford, this court held that in order for a “defendant to affirma*352tively prove prejudice,” the defendant must demonstrate a reasonable probability that “but for” counsel’s error, the outcome at trial would be different. 159 Wn.2d 86, 102, 147 P.3d 1288 (2006) (emphasis omitted). The majority today seems to advance the view of the dissent in Crawford that “[b]ut for his counsel’s ineffective representation, a series of events did not occur, each of which might have changed the outcome.” Id. at 107 (C. Johnson, J., dissenting). But, the majority in Crawford took special care to refute this expansion of the Strickland standard; “[t]he dissent concludes a series of events occurred that, but for the ineffective representation by Crawford’s counsel, might have changed the outcome of Crawford’s case. However, we reiterate that the test requires more than the existence of events that might have changed the outcome.” Id. at 102 (some emphasis added) (citation omitted). Following the majority rule in Crawford, the question here is whether the events of this case show that but for trial counsel’s failure to interview or call these witnesses, there is a reasonable probability not that the defense strategy would have changed, but that Jones would not have been convicted.
¶57 The majority conflates the level of evidence needed to reach a “reasonable probability” that the outcome would change with how drastic the potential change to that outcome must be. While it is true that the Strickland prejudice standard is lower than a more-probable-than-not standard, 466 U.S. at 693; majority at 339, the difference is “slight” and matters only in the “ ‘rarest case.’ ” Harrington v. Richter, 562 U.S. 86, 112, 131 S. Ct. 770, 178 L. Ed. 2d 624 (2011) (quoting Strickland, 466 U.S. at 697). The likelihood of a different result must be substantial, not just conceivable. Strickland, 466 U.S. at 693. Even if a defendant shows that particular errors of counsel were unreasonable, he must show those errors “actually had an adverse effect on the defense.” Id. (emphasis added). In other words, merely pointing to unreasonable errors that might have affected the defense is not enough; the defendant must affirma*353tively show that counsel’s errors had an adverse effect on the defense’s case that would create a reasonable doubt as to the defendant’s guilt. Id. at 695.
¶58 In finding sufficient prejudice to reverse the appellate court’s decision, the majority suggests five different ways in which trial counsel’s failure to interview or call these witnesses was prejudicial. First, counsel would not have been “boxed into” his theory of self-defense had he interviewed Brown and Hamilton because together, their accounts may have changed his trial strategy to say that Jones was the initial aggressor. Majority at 343. Second, the jury would have been able to weigh two witnesses, rather than one, claiming Jones was the initial aggressor, against five for the State. Id. at 344-45. Third, Hamilton’s “testimony tends to bolster Forbes’s credibility and, concomitantly, diminish the credibility of the State’s witnesses who testified to the contrary.” Id. at 344. Fourth, despite Hamilton’s account about the knife conflicting with both Forbes’s and Brown’s account, Hamilton’s testimony still would have corroborated Forbes’s view that Jones acted in self-defense. Id. And fifth, Ooveda’s unknown testimony may have been exculpatory. Id.
¶59 This list of possibilities requires too much conjecture to make the needed showing of prejudice. Certainly, aspects of Hamilton’s testimony could have favored the defense. In his taped interview, Hamilton said it was Alford who chased and tackled Jones, rather than Jones chasing Alford. Def.’s Ex. 7, at 8. He even went so far as to say that he was worried the police would get the “wrong idea” because “ [i] t was going to look like two guys[11] subdued a man with a knife. Those are not the circumstances. That is not what I witnessed. I witnessed more of a self-defense.” Id. But, the majority reads too much into Hamilton’s account in concluding that if he had known about Hamilton’s testimony, defense counsel might not have been “boxed into” his theory of self-de*354fense. Majority at 342-43. It was not the lack of Hamilton’s testimony that boxed defense counsel into a self-defense theory, it was his client’s “I went fighting” statement, which directly contradicts Hamilton’s account. State’s Ex. 8.
¶60 Indeed, defense counsel stated at the RAP 9.11 hearing that had he interviewed Hamilton or Brown before trial and received the same information, he would not have acted differently because he did not think Jones had much of a choice of defense. VRP (Aug. 21, 2014) at 51, 57-58.12 In explaining why, defense counsel noted that based on the defendant’s own statements, the critical issue at trial was “[w]hen Mr. Jones had the knife.” Id. at 57. Hamilton’s testimony put the knife in Jones’s hand when the fight started, not after the other men jumped in the fray. Def.’s Ex. 7, at 6. Defense counsel felt that because Hamilton clearly placed the knife in Jones’s hand from the outset, his testimony would have been detrimental to the defense. VRP (Aug. 21, 2014) at 51, 58. This strongly suggests that reasonable counsel may not have felt free, considering all the evidence, to explore the majority’s suggested potential defenses based on these witnesses testimony, when the State could respond with Jones’s own statement, “I went fighting.” State’s Ex. 8.
¶61 The majority is “skeptical” that had Hamilton’s testimony been available, the State would have changed its trial strategy of moving successfully to exclude the “I went fighting” statement.13 Majority at 343-44. The State however, still could have offered the statement at trial and *355likely would have if the defense had attempted to assert that Jones was not the aggressor but was instead running from Alford. ER 801(d)(2). Defense counsel admitted that he knew the statement would have been admissible before the trial began. VRP (Aug. 21, 2014) at 56.
¶62 While the majority emphasizes the benefit to Jones of having two defense witnesses (Forbes and Hamilton), rather than one supporting a self-defense theory, this must be measured in light of the strength of the State’s case. In re Pers. Restraint of Elmore, 162 Wn.2d 236, 253, 172 P.3d 335 (2007) (quoting In re Pers. Restraint of Davis, 152 Wn.2d 647, 722, 101 P.3d 1 (2004)). The State presented five witnesses who stated that Jones was the aggressor. Hamilton believed it was Alford who pursued Jones. While the State’s witnesses differed about the timing of the knife’s appearance, all agreed that it was in Jones’s hand before Alford’s three friends arrived. Hamilton concurred. The State’s case was strong without considering Hamilton’s testimony. While it might have been weakened slightly by Hamilton’s testimony that Jones acted in self-defense, this is not enough to demonstrate prejudice under the Strickland standard.
¶63 The majority also opines that Hamilton’s testimony might have bolstered defense witness Forbes’s credibility and concomitantly called into question the credibility of the State’s witnesses. Forbes testified that Jones seemed to be acting in self-defense and stated that Jones pulled out the knife after Alford’s friends joined in the fight. While Hamilton’s testimony would have bolstered Forbes’s self-defense testimony, Hamilton clearly stated that Jones pulled out the knife before Alford’s friends joined in. Def’s Ex. 7, at 8. *356Thus, the benefit of having a second witness support a self-defense theory must be balanced against presenting contradictory evidence as to when Jones held the knife, which was the key question in this case based on Jones’s own statement, “I went fighting for my money.” State’s Ex. 8.
¶64 Even if Hamilton’s statements would have bolstered Forbes’s testimony, his testimony would not have provided any new information that the jury had not already considered. Generally, a claim of failure to interview a witness cannot establish ineffective assistance when the person’s account is otherwise fairly known to defense counsel. Bragg v. Galaza, 242 F.3d 1082, 1088 (9th Cir. 2001). Jones has not identified any information provided by Hamilton that had not already been obtained from other witnesses. Brown testified that it was Jones who was chased by Alford. VRP (Apr. 14, 2008) at 23. Several of the State’s witnesses testified that Jones pulled the knife before Alford’s friends arrived. Jones, 2010 WL 3490255, at *1, 2010 Wash. App. LEXIS 2017, at *1. And Forbes testified that Jones acted in self-defense. VRP (Apr. 14, 2008) at 69-70. Although Hamilton’s account may have provided a different voice — perhaps a highly credible one — he would have spoken to facts that were already before the jury for its consideration.
¶65 Finally, the majority believes that because “[t]he prosecutor specifically told trial counsel on the first day of trial,[14] after interviewing Ooveda, that she may have exculpatory information” and defense counsel failed to interview Ooveda, this “compounds the prejudice.” Majority at 344-45. While it is true he had her information from the 911 call report and could have contacted her earlier, defense counsel did attempt to contact Ooveda several times before trial and never got a response. VRP (Apr. 3, 2008) at 5 (called her twice before trial with no response); VRP (Aug. 21, 2014) at 25-26 (had investigator try to find her), *35759 (many attempts by the investigator to find her with no success). However, even if defense counsel had been able to contact Ooveda, we can only speculate what her testimony would have offered. Even if we assume that she would have said exactly what Forbes said to add strength to the defense’s argument that Jones had the knife only after Alford’s friends joined the fight, the addition of her testimony does not create a substantial probability that the outcome of the trial would have been different, especially in light of the multiple witnesses testifying to the contrary.
¶66 I would hold that Jones has not demonstrated sufficient prejudice under the standard established in Strickland and Crawford to justify a new trial based on ineffective assistance of counsel. Therefore, I respectfully dissent.
Owens and Fairhurst, JJ., and J.M. Johnson, J. Pro Tem., concur with Stephens, J.

 I have no quarrel with the majority’s resolution of the comparability sentencing issue and join its opinion on that point.


 It does not appear that Jones’s argument of ineffective assistance of counsel is as broad as the majority’s holding. Jones initially claimed error for trial counsel’s failure to interview Brown and Hamilton. See Am. Pet. for Review at 1-11. In his supplemental brief following the reference hearing, he limits his claim to the failure to interview and call Hamilton. Second Suppl. Br. of Pet’r at 8-18. He has never asserted prejudice from the failure to interview Ooveda.


 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


 Brown’s name was in the police reports, but the investigating detective disclosed at trial that his interview notes were never transmitted to the defense or the prosecutor. VRP (Apr. 9, 2008) at 58-63.


 It is undisputed that three people actually joined in. Jones, 2010 WL 3490255, at *1, 2010 Wash. App. LEXIS 2017, at *1.


 When defense counsel was made aware of Brown’s statement to police, he believed the statement could be exculpatory. VRP (Apr. 10, 2008) at 6. He thought it could be important because it was “consistent with [his] basic theory of defense, which is that the knife allegedly wielded by Mr. Jones was not in evidence until he was under attack ... by ... all of the young men.” Id. After he interviewed and cross-examined Brown during trial, he said her testimony would not have changed his trial strategy and that it was “[n]ot as significant as [he] would have liked.” VRP (Aug. 21, 2014) at 59-60.


 Before trial, defense counsel characterized this statement as favorable to the defense. Majority at 343. The prosecutor objected to its introduction, apparently *355because it showed the victim was associated with drug dealing. However, at the pretrial hearing, State’s counsel clarified that “what we’re seeking to exclude is not necessarily [the fact that there was drug dealing], but eliciting that fact from witnesses who don’t have personal knowledge of it but may have heard it from somebody else_So if the defendant wants to state that, I’m not trying to exclude that. What I’m trying to exclude is an inquiry by the defense for the purpose of implying to the jury that this happened when there’s not a good-faith basis to believe that a witness had any personal knowledge of that.” Def.’s Ex. 2, at 14-15.


 The record suggests it was actually about a week before trial. VRP (Apr. 3, 2008) at 5.